Case 2:19-cv-00066-JRG Document 363 Filed 07/20/20 Page 1 of 5 PageID #: 36131



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT MANAGEMENT,
LLC,                                                     Civil Action No. 2:19-cv-66-JRG

                           Plaintiffs,                   JURY TRIAL DEMANDED

v.

APPLE INC.,

                           Defendant.




                    PLAINTIFFS’ SUR-REPLY IN SUPPORT OF THEIR
                 OPPOSITION TO APPLE’S MOTION TO CONTINUE TRIAL


        Throughout the COVID-19 crisis, this Court has taken thoughtful and careful measure to

protect the health of jurors, attorneys, and Court staff while balancing its constitutional obligation to

adjudicate claims that are before it in a timely and fair manner.

        Plaintiffs presented independent modeling data from the University of Washington Institute

for Health Metrics and Analysis showing increasing number of cases due to COVID-19 through

well after October under even the most optimistic projections.1 Plaintiffs also noted that Apple’s

suggestion that trial should be delayed until the start of flu season and the beginning of the second

wave modeled by the University of Washington made no sense. Apple’s expert did not respond to

any of these data.

        1
            https://covid19.healthdata.org/united-states-of-america.


                                                    1
Case 2:19-cv-00066-JRG Document 363 Filed 07/20/20 Page 2 of 5 PageID #: 36132



       On July 14, 2020, the Director of the Centers for Disease Control made clear that in the

foreseeable future this summer is the safest period:

       “the fall and the winter of 2020 and 2021 are going to be probably one of the most
       difficult times that we've experienced in American public health[.]”2

       Apple claims that the experience of major cities, such as “New York” and “Boston,” can be

analogized to the Eastern District of Texas. Apple’s retained doctor did not make this argument.

Moreover, major cities that had effectively stopped transmission rates, such as Seoul, have

experienced a significant second wave.3

       Apple claims that it cannot imagine how a delay in trial “would advantage Apple” and that

any suggestion of tactics is a “smear.” The facts, which Apple fails to mention, speak for

themselves:

             On July 2, 2020, Apple told the PTAB that it should ignore its controlling precedent and

              not dismiss Apple’s late filed IPRs against three of the patents-in-suit, even though any

              IPR would not initiate, let alone complete, until after the currently scheduled jury trial.

              In support of its arguments, Apple told the PTAB that “uncertainties created by the

              COVID-19 pandemic” make it possible that this Court will stay the case [and that] …

              [i]n recent weeks, Texas has experienced a significant increase in COVID-19 cases. Ex.

              1072. By contrast, the Board has continued to hold hearings remotely.” Ex. 7, at 5.4

             On July 9, 2020, Plaintiffs’ pointed out to the PTAB that Apple had failed to disclose an

              important fact: “Apple fails to report that Judge Gilstrap has recently denied a party’s

              request to continue a trial due to COVID19.” Ex. 8, at 1.

       2
         https://www.cnn.com/world/live-news/coronavirus-pandemic-07-14-20-
intl/h_0a1e9579c6acb8adc5a8cd454f221d59.
       3
           https://www.bbc.com/news/world-asia-53135626.
       4
           Attached to the Sur-Reply Declaration of Jason Sheasby.



                                                      2
Case 2:19-cv-00066-JRG Document 363 Filed 07/20/20 Page 3 of 5 PageID #: 36133



           On July 14, 2020, not only the same law firm that represents Apple in the PTAB, but

            some of the same lawyers filed Apple’s motion to stay this case before this Court

            because of COVID-19, without disclosing to the Court that it was using the potential for

            a stay as a basis for avoiding rejection of its late-filed IPRs in the PTAB.

        This Court has taken prudent and cautious measures to balance its constitutional obligations

and the needs of the citizens of the Eastern District of Texas. Nothing has changed since the last

time Apple sought an indefinite continuance of this trial other than the fact that we know that on a

relative basis now is the safest time to hold a trial in the foreseeable future.

Dated: July 20, 2020                                     Respectfully submitted,

                                                         /s/ Samuel F. Baxter
                                                         Samuel F. Baxter
                                                         Texas State Bar No. 1938000
                                                         sbaxter@McKoolSmith.com
                                                         Jennifer Truelove
                                                         Texas State Bar No. 24012906
                                                         jtruelove@McKoolSmith.com
                                                         McKOOL SMITH, P.C.
                                                         104 E. Houston Street, Suite 300
                                                         Marshall, TX 75670
                                                         Phone: (903) 923-9000; Fax: (903) 923-9099

                                                         Steven J. Pollinger
                                                         Texas State Bar No. 24011919
                                                         spollinger@McKoolSmith.com
                                                         McKOOL SMITH, P.C.
                                                         300 W. 6th Street Suite 1700
                                                         Austin, TX 78701
                                                         Phone: (512) 692-8700; Fax: (512) 692-8744

                                                         Jason Sheasby – Lead Counsel (pro hac vice)
                                                         jsheasby@irell.com
                                                         Hong Zhong, PhD (pro hac vice)
                                                         hzhong@irell.com
                                                         Andrew Strabone (pro hac vice)
                                                         astrabone@irell.com
                                                         IRELL & MANELLA LLP
                                                         1800 Ave of the Stars, Suite 900
                                                         Los Angeles, CA 90064



                                                     3
Case 2:19-cv-00066-JRG Document 363 Filed 07/20/20 Page 4 of 5 PageID #: 36134



                                          Phone: (310) 203-7096; Fax: (310) 203-7199

                                          M. Jill Bindler
                                          Texas Bar No. 02319600
                                          jbindler@grayreed.com
                                          GRAY REED & MCGRAW LLP
                                          1601 Elm Street, Suite 4600
                                          Dallas, Texas 75201
                                          Phone: (214) 954-4135; Fax: (469) 320-6901

                                          ATTORNEYS FOR PLAINTIFFS OPTIS
                                          WIRELESS TECHNOLOGY, LLC, OPTIS
                                          CELLULAR TECHNOLOGY, LLC, AND
                                          PANOPTIS PATENT MANAGEMENT,
                                          LLC




                                      4
Case 2:19-cv-00066-JRG Document 363 Filed 07/20/20 Page 5 of 5 PageID #: 36135




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served via electronic mail on all

counsel of record on July 20, 2020.

                                            /s/ Samuel F. Baxter
                                            Samuel F. Baxter
